      Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 1 of 17




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                           DECISION AND ORDER
                   v.
                                                           6:20-cr-06046 EAW
JOHN RIVERA-BANCHS,

                        Defendant.


                                      BACKGROUND

        Pending before the Court are objections (Dkt. 66) filed by pro se defendant John

Rivera-Banchs (“Defendant”) to a Report and Recommendation of United States

Magistrate Judge Mark W. Pedersen1 (Dkt. 65). For the reasons set forth below, the

objections are denied2 and the Court accepts and adopts the Report and Recommendation

in its entirety.

        In the Report and Recommendation, Magistrate Judge Pedersen recommends that

the Court deny Defendant’s motion to suppress post-arrest statements to law enforcement

because the government does not intend to introduce any such evidence at trial and has

further indicated that it will provide Defendant with his post-arrest jail telephone calls; that

the Court deny Defendant’s motion to suppress evidence seized from his person incident


1
     This Court referred all pretrial matters in the case to United States Magistrate Judge
Mark W. Pedersen pursuant to 28 U.S.C. § 636(b)(1)(A)-(B). (Dkt. 12).
2
       Defendant has filed a notice of appeal from this Court’s Decision and Order
adopting Magistrate Judge Pedersen’s recommendation to deny Defendant’s motions to
dismiss. (Dkt. 68). To the extent the notice of appeal has divested this Court of
jurisdiction, this Decision and Order is issued pursuant to Fed. R. Crim. P. 37(a)(2).
                                             -1-
      Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 2 of 17




to his arrest; that the Court deny Defendant’s motion to suppress evidence seized from co-

defendants upon their arrests because Defendant failed to establish standing to challenge

the same; and that the Court deny Defendant’s motion to suppress evidence seized pursuant

to search and wiretap warrants because they were supported by probable cause and

Defendant has failed to point out any deficiencies in the applications. (Dkt. 65).

       Defendant challenges various aspects of the Report and Recommendation, as

follows: (1) he complains that he submitted a 34-page “reply motion” to Magistrate Judge

Pedersen in support of his challenges to the search warrants, but it was not placed on the

docket (Dkt. 66 at 1-2); (2) he challenges the reliability of the confidential informant

referenced in the affidavit in support of the search warrants (id. at 2); (3) he complains that

law enforcement failed to use alternative procedures prior to obtaining the wiretap warrants

(id. at 3); (4) he objects to the issuance of the Report and Recommendation three months

after he initially filed his omnibus motion (id. at 3); and (5) he complains that his omnibus

motion requested various relief that was not addressed in the Report and Recommendation

(id. at 4). Defendant also objects to not being provided a preliminary hearing (id. at 11-

12) and he raises the same jurisdictional challenge that was previously raised and rejected

(id. at 14-16).

       The government submitted a memorandum in opposition to Defendant’s objections

(Dkt. 73), and Defendant submitted a reply (Dkt. 79). In addition to the aforementioned

Report and Recommendation, Defendant’s objections, the government’s responding

memorandum, and Defendant’s reply, the Court has also reviewed the underlying motion

papers filed before Magistrate Judge Pedersen, as well as the audio transcripts of

                                             -2-
     Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 3 of 17




proceedings before Magistrate Judge Pedersen on February 21, February 25, and March

26, 2020, and the written transcript of an appearance before Magistrate Judge Pedersen on

September 11, 2020. (See Dkt. 3 (minute entry from 2/21/20 initial appearance); Dkt. 5

(minute entry from 2/25/20 status conference); Dkt. 10 (minute entry from 3/26/20

arraignment); Dkt. 37 (Defendant’s omnibus motion); Dkt. 48 (government’s response to

omnibus motion); Dkt. 58 (Defendant’s reply in support of omnibus motion); Dkt. 61

(Defendant’s affidavit in support of his claims of standing); Dkt. 92 (9/11/2020 transcript)).

                                        ANALYSIS

I.     Standard of Review

       A district court reviews any specific objections to a report and recommendation on

a dispositive issue, such as a motion to suppress, under a de novo standard. Fed. R. Crim.

P. 59(b)(3); see also 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). To trigger the de novo review standard,

objections to a report and recommendation “must be specific and clearly aimed at particular

findings in the magistrate judge’s proposal.” Molefe v. KLM Royal Dutch Airlines, 602 F.

Supp. 2d 485, 487 (S.D.N.Y. 2009).

       In contrast, any appeal from a non-dispositive decision by a magistrate judge is

reviewed under a “clearly erroneous or contrary to law” standard. 28 U.S.C.

§ 636(b)(1)(A). “A finding is clearly erroneous when although there is evidence to support

it, the reviewing court on the entire evidence is left with the definite and firm conviction

that a mistake has been committed.” United States v. Feneziani, No. 05-CR-290E, 2007

                                            -3-
      Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 4 of 17




WL 1613630, at *1 (W.D.N.Y. June 1, 2007) (quoting Garcia v. Teitler, 443 F.3d 202, 211

(2d Cir. 2006)). “This standard is highly deferential, imposes a heavy burden on the

objecting party, and only permits reversal where the magistrate judge abused his

discretion.” Centro De La Comunidad Hispana De Locust Valley v. Town of Oyster Bay,

954 F. Supp. 2d 127, 139 (E.D.N.Y. 2013) (quotations omitted); see also S.E.C. v.

Verdirarno, 890 F. Supp. 2d 257, 266 (S.D.N.Y. 2011) (“The clearly erroneous standard is

highly deferential, and magistrate judges are afforded broad discretion in resolving non-

dispositive disputes. . . .” (quotation omitted)).

II.    Motion to Suppress Search Warrants

       The Fourth Amendment guarantees “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend. IV. “To establish probable cause to search a residence, two factual

showings are necessary—first, that a crime was committed, and second, that there is

probable cause to believe that evidence of such crime is located at the residence.” United

States v. Travisano, 724 F.2d 341, 345 (2d Cir. 1983).

       “[P]robable cause to search a place exists if the issuing judge finds a ‘fair probability

that contraband or evidence of a crime will be found in a particular place’ and a federal

court must apply a ‘totality-of-the-circumstances analysis’ in pursuing this inquiry.”

United States v. Ponce, 947 F.2d 646, 650 (2d Cir. 1991) (quoting Illinois v. Gates, 462

U.S. 213, 238 (1983)). When reviewing the validity of a search warrant:

       the duty of [the] court . . . is simply to ensure that the magistrate had a
       substantial basis for concluding that probable cause existed. A search


                                              -4-
     Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 5 of 17




       warrant issued by a neutral and detached magistrate is entitled to substantial
       deference, and doubts should be resolved in favor of upholding the warrant.

United States v. Rosa, 11 F.3d 315, 326 (2d Cir. 1993) (quotations, citations, and original

alterations omitted); see also Walczyk v. Rio, 496 F.3d 139, 157 (2d Cir. 2007) (“[A]

reviewing court must accord considerable deference to the probable cause determination

of the issuing magistrate. . . .”). “[A]fter-the-fact scrutiny by courts of the sufficiency of

an affidavit [applying for a warrant] should not take the form of de novo review.” United

States v. Smith, 9 F.3d 1007, 1012 (2d Cir. 1993) (quoting Gates, 462 U.S. at 236)

(alteration in original). “[R]esolution of doubtful or marginal cases in this area should be

largely determined by the preference to be accorded to warrants.” Id. (quoting United

States v. Ventresca, 380 U.S. 102, 109 (1965)); see United States v. Clark, 638 F.3d 89, 93

(2d Cir. 2011) (“Such deference derives not only from the law’s recognition that probable

cause is ‘a fluid concept’ that can vary with the facts of each case, but also from its ‘strong

preference’ for searches conducted pursuant to a warrant, and its related concern that ‘[a]

grudging or negative attitude by reviewing courts toward warrants will tend to discourage

police officers from submitting their evidence to a judicial officer before acting.”

(alteration in original) (citations omitted)).

       Defendant seeks to suppress any evidence seized upon execution of search warrants

issued for six separate premises (“Premises 1-6”)3 and a vehicle allegedly owned by


3
       These properties are as follows: 61 Teralta Street, Rochester, New York (Premise
1); 45 Whittier Park, Rochester, New York (Premise 2); 478 Newbury Street, Rochester,
New York (Premise 3); 64 Lang Street, Rochester, New York (Premise 4); Unit 226A,
Rochester Central Storage (Premise 5); and 1408 North Street, Rochester, New York
(Premise 6). (See Dkt. 73-1 at 2).
                                                 -5-
     Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 6 of 17




Defendant’s wife (“Vehicle 1”). According to Defendant’s affidavit in support of standing,

he resides at 61 Teralta Street (Premise 1) and he used Vehicle 1 as his “means of

transportation”. (Dkt. 61 at 2-3). Defendant also generally contends that he has the right

to challenge “any property listed under J&L TransRealty Inc.” (“J&L”), although he

provides no specifics for those claims. (Id. at 2-3). The affidavit of DEA Special Agent

Sabatino Smith, submitted in support of issuance of the search warrants, states that Premise

2 is vacant and owned by J&L, with utility records in the name of “John Banchs” (Dkt. 73-

1 at ¶¶ 21, 37); that Premise 3 was quitclaimed by Defendant to J&L in October 2016, is

the residence of Defendant’s mother, and utility records are in the name of “John Banchs”

(id. at ¶¶ 24, 49); that Premise 4 is owned by J&L and is the residence of Julia “Last Name

Unknown,” Defendant’s girlfriend (id. at ¶ 56); that Premise 5 is a storage unit rented by

Defendant (id. at ¶ 67); and that Premise 6 is the residence of co-defendant Richard Carrion

(“Carrion”) (id. at ¶ 71).

       Although not addressed in the Report and Recommendation, the Court is not

convinced that Defendant has established standing to challenge the searches of Premises 2

through 5. See United States v. Lyle, 919 F.3d 716, 727 (2d Cir. 2019) (An individual

challenging a search under the Fourth Amendment “must demonstrate a subjective

expectation of privacy in the place searched, and that expectation must be objectively

reasonable.”); United States v. Thompson, No. 1:18-CR-00126 EAW, 2020 WL 408354,

at *5 (W.D.N.Y. Jan. 24, 2020) (property ownership does not alone establish standing, and

other factors to be considered “include whether the defendant has a possessory interest in

the thing seized or the place searched, whether he has the right to exclude others from that

                                           -6-
      Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 7 of 17




place, whether he has demonstrated a subjective expectation of privacy, and whether he

took precautions to maintain his privacy” (quoting United States v. Cruz, 475 F. Supp. 2d

250, 257-58 (W.D.N.Y. 2007)). Nonetheless, the Court will assume without deciding that

Defendant has standing to challenge the searches of Premises 2 through 5, and address the

specifics of Defendant’s challenges. However, Defendant plainly has not established his

standing to challenge the search of Premise 6—property purportedly resided in by Carrion

and for which there is no evidence in the record that Defendant possessed any privacy

interest.

       The search warrants were issued by Magistrate Judge Pedersen based upon

information set forth in Agent Smith’s affidavit.     Agent Smith’s affidavit described

controlled buys and meetings regarding the purchase of cocaine from Defendant by a

Confidential Source (“CS”) at Premises 1, 2, and 3. (See Dkt. 73-1 at ¶¶ 17-20 (July 2019

controlled buy at Premise 1); ¶ 21 (September 2019 controlled meeting at Premise 2);

¶¶ 22-23 (September 2019 controlled buy at Premise 1); ¶¶ 24-26 (November 2019

controlled buy at Premise 3); and ¶¶ 27-28 (December 2019 controlled buy at Premise 1)).

The affidavit also described two additional controlled purchases in January and February

2020, at another one of Defendant’s rental properties, for which the government did not

seek a search warrant. (Id. at ¶ 29). The affidavit further described intercepted telephone

communications revealing that Defendant used Premise 2 to advance his drug dealing (id.

at ¶¶ 39-45); that Defendant stored his Honda Accord at Premise 3 where his mother lived

(id. at ¶¶ 49, 51); and that Defendant used Premise 4 where his girlfriend lived to store

evidence related to his drug dealing (id. at ¶¶ 56-65). The affidavit further documented

                                           -7-
     Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 8 of 17




that Defendant communicated with Carrion about cocaine (id. at ¶¶ 72-76), and that

Defendant travelled to Carrion’s residence (Premise 6) to supply cocaine (id. at ¶¶ 43-45,

60-61). In addition, the affidavit established that Defendant rented storage unit 226A at

Rochester Central Storage (id. at ¶¶ 67-70), and that Defendant drove Vehicle 1, a 2003

tan Chevrolet S-10 registered to Evelyn Banchs on a daily basis, including to Premises 2,

3, and 6 to further his drug trafficking activities (id. at ¶¶79-82). Finally, the affidavit sets

forth the history of the investigation into Defendant’s narcotics dealing and information

regarding typical practices of drug dealers to hide their activities. (Id. at ¶¶ 7-16 & 31).

       Defendant challenges the search warrants on the grounds that Agent Smith’s

affidavit was “‘barebone’, defective and lacks probable cause.” (Dkt. 66 at 2). This

contention is wholly without merit, as the affidavit was detailed and more than adequately

established probable cause to believe that Defendant was involved in drug trafficking of

cocaine, and that evidence of those crimes would be located at Premises 1-6 and Vehicle

1. To the extent that Defendant complains that his reply in further support of his motion

to suppress was not considered by Magistrate Judge Pedersen (Dkt. 66 at 2), the Court

disagrees that the record supports such a conclusion as Defendant specifically raised the

issue about his reply during the oral argument before Magistrate Judge Pedersen on

September 11, 2020 (Dkt. 92 at 41-44), Magistrate Judge Pedersen indicated that he would

review the reply and if he could not locate it he would contact Defendant (id. at 43), and

the reply was plainly filed on the docket prior to the issuance of the Report and

Recommendation (see Dkt. 58 (reply); Dkt. 65 (Report and Recommendation)). In any

event, this Court’s review of the motion to suppress is de novo, and that review has included

                                              -8-
     Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 9 of 17




Defendant’s reply. Based on its review of all of the relevant material in the record, the

Court concludes that Magistrate Jude Pedersen had a substantial basis for concluding that

probable cause existed to search Premises 1-6 and Vehicle 1.

       Defendant also challenges the search warrants on the ground that the CS was not

reliable. “In determining what constitutes probable cause to support a search warrant when

the warrant is based upon information obtained through the use of a confidential informant,

courts assess the information by examining the ‘totality of the circumstances’ bearing upon

its reliability.” Smith, 9 F.3d at 1012; see also Gates, 462 U.S. at 233-34 (describing

evaluation of informant’s information under totality of circumstances test).          Here,

Defendant’s claims also fail. The affidavit sets forth background information of the CS,

law enforcement’s work with the CS, corroboration of the CS’s information, and the

evidence from the controlled buys. (Dkt. 73-1 at ¶¶ 13-29).

       Finally, to the extent Defendant seeks a hearing pursuant to Franks v. Delaware,

438 U.S. 154 (1978), he has wholly failed to meet his burden for such a hearing. Under

Franks, to justify a full hearing regarding a search warrant’s validity, a defendant must

make “a substantial preliminary showing that (1) the affidavit contained false statements

made knowingly or intentionally, or with reckless disregard for the truth; and (2) the

challenged statements or omissions were necessary to the Magistrate’s probable cause

finding.” United States v. Levasseur, 816 F.2d 37, 43 (2d Cir. 1987) (quotation omitted).

To be entitled to a Franks hearing, a defendant’s attack on material contained in the search

warrant:



                                           -9-
       Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 10 of 17




        must be more than conclusory and must be supported by more than a mere
        desire to cross-examine. There must be allegations of deliberate falsehood
        or of reckless disregard for the truth, and those allegations must be
        accompanied by an offer of proof. They should point out specifically the
        portion of the warrant affidavit that is claimed to be false; and they should be
        accompanied by a statement of supporting reasons. Affidavits or sworn or
        otherwise reliable statements of witnesses should be furnished, or their
        absence satisfactorily explained. Allegations of negligence or innocent
        mistake are insufficient.

Franks, 438 U.S. at 171. Defendant has not even come close to meeting this high burden.4

        Accordingly, Defendant’s motion to suppress evidence seized pursuant to execution

of the search warrants for Premises 1-6 and Vehicle 1 is denied.

III.    Defendant’s Arrest and Search Incident to Arrest

        Defendant contends that he was “kidnapped at gun point by black uniform officers

holding guns and military style rifles to his face” and that these individuals had no “arrest

or search warrant at hand when they entered the premises and handcuffed” Defendant.

(Dkt. 66 at 7). Defendant is apparently referring to his arrest on February 20, 2020, at 22

Lill Street in Rochester, New York, which occurred “shortly after he handed over a

kilogram of cocaine to another person there.” (Dkt. 73 at 4). The government attached a

copy of the search warrant for 22 Lill Street to its response papers (Dkt. 73-2), and an

executed arrest warrant has also been returned (Dkt. 6).

        To the extent Defendant contends that there was insufficient probable cause to

effectuate his arrest, any such claim is belied by the record in this case. To the extent


4
       The government also argues that even if the search warrants were lacking probable
cause in some respect, suppression is not warranted pursuant to United States v. Leon, 468
U.S. 897 (1984). (Dkt. 73 at 2-3). Because the Court has concluded that probable cause
supported issuance of the search warrants, it need not and does not reach that issue.
                                             - 10 -
      Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 11 of 17




Defendant challenges the search of his person incident to his arrest, his claims similarly

fail. See United States v. Diaz, 854 F.3d 197, 205 (2d Cir. 2017) (“The search-incident-to-

arrest doctrine is an exception to the general requirement that an officer must obtain a

judicial warrant supported by probable cause before conducting a search. . . . It serves two

interests: protecting arresting officers and safeguarding any evidence of the offense of

arrest that an arrestee might conceal or destroy. These interests are not evaluated on a case-

by-case basis, but are assumed to be present whenever an officer is justified in making an

arrest.” (citations and quotations omitted)).

IV.    Motion to Suppress Statements

       It is not entirely clear whether Defendant is challenging the Report and

Recommendation that his motion to suppress statements be denied. However, if he is, the

Court agrees with the government that the government’s representation that it will not use

any post-arrest statements of Defendant to police, agents, or other government officials,

renders any motion to suppress those statements moot. Moreover, to the extent Defendant

is seeking to challenge the use of his recorded jail calls or consensually recorded and

monitored conversations between Defendant and the CS, he has not provided any basis for

granting this relief, and therefore his request is denied.

V.     Motion to Suppress Wiretap Evidence

       The Report and Recommendation concluded that suppression of evidence obtained

pursuant to any wiretap warrant was not warranted, although it noted that it was “broadly

construing Defendant’s omnibus motion to include any wiretap warrants, although he

makes no direct mention of wiretap warrants in his motion papers.” (Dkt. 65 at 5 n.3). The

                                            - 11 -
     Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 12 of 17




issue arose during the oral argument before Magistrate Judge Pedersen on September 11,

2020, but it appears as though at that point Defendant may not have had access to at least

some of the wiretap information. (See Dkt. 92 at 19-20). In his objections, Defendant

argues that the wiretap warrants were unnecessary “because S.A. Smith in his own mind

had created a big drug organization, when in fact, he had no co-conspirators/co-

defendant(s) or drug supplier(s) to track and run after.” (Dkt. 66 at 13-14). Defendant

takes issue with whether the wiretap warrants were only sought after other investigative

techniques failed or would be unlikely to succeed. (Id. at 14). In his reply, Defendant also

appears to attack the affidavit submitted in support of the wiretap warrants on the ground

that it was based on hearsay. (Dkt. 79 at 9-13). The government responded to the

objections by attaching the affidavit of Agent Smith (Dkt. 73-3) and arguing that the

affidavit “provides an exhaustive explanation of why other investigative techniques

(including use of confidential informants, surveillance, undercover officers, search

warrants and grand juries subpoenas and testimony) were insufficient to achieve the goals

of the investigation” (Dkt. 73 at 9 (citing Dkt. 73-3 at ¶¶ 131-162)).

       An application for electronic surveillance is authorized by 18 U.S.C. § 2518(3) if:

       the judge determines on the basis of the facts submitted by the applicant
       that—
       (a)    there is probable cause for belief that an individual is committing, has
              committed, or is about to commit a particular offense enumerated in
              section 2516 of this chapter;
       (b)    there is probable cause for belief that particular communications
              concerning that offense will be obtained through such interception;
       (c)    normal investigative procedures have been tried and have failed or
              reasonably appear to be unlikely to succeed if tried or to be too
              dangerous;


                                           - 12 -
     Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 13 of 17




       (d)    except as provided in subsection (11), there is probable cause for
              belief that the facilities from which, or the place where, the wire, oral,
              or electronic communications are to be intercepted are being used, or
              are about to be used, in connection with the commission of such
              offense, or are leased to, listed in the name of, or commonly used by
              such person.

With respect to the use of normal investigative procedures, the Second Circuit has

explained:

       Section 2518 ‘is simply designed to assure that wiretapping is not resorted to
       in situations where traditional investigative techniques would suffice to
       expose the crime.’. . . ‘The purpose of the statutory requirements is not to
       preclude resort to electronic surveillance until after all other possible means
       of investigation have been exhausted by investigative agents; rather, they
       only require that the agents inform the authorizing judicial officer of the
       nature and progress of the investigation and of the difficulties inherent in the
       use of normal law enforcement methods.’

United States v. Torres, 901 F.2d 205, 231 (2d Cir. 1990) (citations and original alteration

omitted), abrogated on other grounds by United States v. Marcus, 628 F.3d 36 (2d Cir.

2010). In other words, “the Government is not required to exhaust all conceivable

investigative techniques before resorting to electronic surveillance.” United States v.

Concepcion, 579 F.3d 214, 218 (2d Cir. 2009).

       Here, Agent Smith’s affidavit plainly met the applicable standard. Agent Smith

details the information that has been learned through the use of confidential sources, but

the limits of their knowledge as to the full scope and identity of the drug trafficking

activities (Dkt. 73-3 at ¶¶ 136-141); the evidence uncovered through the use of surveillance

(including pole cameras) but the limits of that tool and the need for electronic surveillance,

described as “essential to the success of this investigation” (id. at ¶¶ 142-151); the limits

of the use of toll records and pen register/trap and trace information for the telephone calls

                                            - 13 -
     Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 14 of 17




placed over the target telephones (id. at ¶¶ 152); the downsides to executing search and

arrest warrants at that point in time which, among other things, would alert the targets to

the existence of the investigation and “prevent law enforcement from exposing the full

nature and scope of the criminal activity and the identities of all the participants” (id. at

¶¶ 156-160); and the consideration of and limits of various other investigative techniques

(id. at ¶¶ 153-155, 161-162).

       Finally, to the extent Defendant attempts to raise a challenge to the probable cause

determination or the reliance on hearsay information in Agent Smith’s affidavit, there is no

requirement that all of Agent Smith’s information be within his own personal knowledge,

and it is beyond reasonable dispute that the affidavit amply supported a finding of probable

cause. See United States v. Funderburk, 492 F. Supp. 2d 223, 236-37 (W.D.N.Y. 2007)

(“[I]t is well settled that the standard for assessing probable cause for an eavesdropping

warrant is no different from that required for a search warrant. In determining whether

probable cause for an eavesdropping warrant exists, the issuing officer need only make a

practical, common sense decision whether, given the ‘totality of the circumstances’ set

forth in the affidavit requesting such warrant, including the veracity and basis of knowledge

of persons supplying hearsay information, there is a fair probability that evidence of a crime

will be obtained through the use of electronic surveillance.” (citing Illinois v. Gates, 462

U.S. 213, 238-39 (1983) and United States v. Fury, 554 F.2d 522, 530 (2d. Cir. 1977)).

       Accordingly, to the extent Defendant seeks to suppress evidence from the wiretap

warrants, the motion is denied.



                                            - 14 -
      Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 15 of 17




VI.    Other Arguments Advanced by Defendant

       In his voluminous filings, Defendant raised several other issues, none of which

contain any merit. The Court briefly addresses some of Defendant’s points, but to the

extent not expressly addressed herein, the Court rejects Defendant’s arguments for the

reasons set forth in the Report and Recommendation (Dkt. 65), for the reasons set forth in

the government’s opposition papers (both to the omnibus motion and to the objections)

(Dkt. 48; Dkt. 73), and for the reasons set forth by Magistrate Judge Pedersen on the record

on September 11, 2020 (Dkt. 92), and in his Order filed on October 8, 2020 (Dkt. 64).

       In terms of Defendant’s complaints that his omnibus motion requested various

forms of relief that were not addressed by Magistrate Judge Pedersen (Dkt. 66 at 4),

Defendant’s contentions appear incorrect. Between the Order issued by Judge Pedersen

on the non-dispositive issues raised in Defendant’s motion (Dkt. 64), the Report and

Recommendation currently pending before the Court (Dkt. 65), and the prior Report and

Recommendation (Dkt. 42) that was adopted by this Court in its Decision and Order

entered September 21, 2020 (Dkt. 59), it appears that all of the issues raised by Defendant

have been addressed in one way or another. Nonetheless, Defendant’s papers are not a

model of clarity, and therefore if there is a pretrial issue that Defendant is seeking to raise

that has not been previously addressed by Magistrate Judge Pedersen or this Court, he may

seek leave to file a motion addressing the issue, but Defendant is encouraged to be clear

and concise in his filing and not to raise issues that have already been addressed.

       Defendant also complains about the so-called bypassing of a preliminary hearing in

this case. (Dkt. 66 at 11). In support of his argument in this regard, Defendant refers to

                                            - 15 -
     Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 16 of 17




both the court transcripts from March 26, 2020, and September 11, 2020. (Id. at 12).

However, both of those appearances occurred after the return of the indictment in this case,

and thus are not relevant to any request for a preliminary hearing. See Fed. R. Crim. P.

5.1(a)(2) (“If a defendant is charged with an offense other than a petty offense, a magistrate

judge must conduct a preliminary hearing unless . . . the defendant is indicted. . . .”).

Although not referenced by Defendant, the undersigned has also listened to the audio

transcripts of the appearances on February 21, 2020, and February 25, 2020 (the only

appearances held before return of the indictment), at which time Defendant was represented

by Assistant Federal Public Defender Steven G. Slawinski. At the February 21, 2020,

appearance, Magistrate Judge Pedersen advised Defendant of his right to a preliminary

hearing, and at both that appearance and the appearance on February 25, 2020, AFPD

Slawinski confirmed on Defendant’s behalf that he was not asking for a preliminary

hearing at that time because he wanted to first review voluntary discovery. Thus, there is

no merit to Defendant’s complaints about not receiving a preliminary hearing.

       To the extent Defendant complains that Magistrate Judge Pedersen did not decide

his omnibus motion, filed on July 20, 2020 (Dkt. 37), until October 8, 2020 (Dkt. 64; Dkt.

65), there is no basis for Defendant’s complaints (see Dkt. 66 at 3-4). The record reflects

that the omnibus motion was filed July 20, 2020 (Dkt. 37); in accordance with the schedule

set by Magistrate Judge Pedersen (Dkt. 38) the government filed its response in opposition

on August 21, 2020 (Dkt. 48); oral argument was held before Magistrate Judge Pedersen

on September 11, 2020 (Dkt. 55); and he issued his decisions within 30 days thereafter

(Dkt. 64; Dkt. 65). All of the time under the speedy trial clock was excluded once

                                            - 16 -
    Case 6:20-cr-06046-EAW-MJP Document 96 Filed 02/02/21 Page 17 of 17




Defendant filed his omnibus motion through Magistrate Judge Pedersen’s decision

pursuant to 18 U.S.C. § 3161(h)(1)(D) and (H).

      Finally, to the extent Defendant seeks to challenge the seizure of evidence from

other defendants or property over which he has no privacy interest, he has no standing to

challenge any such search and seizure, and thus his motion is denied.

                                    CONCLUSION

      For the foregoing reasons, the Report and Recommendation (Dkt. 65) is adopted in

its entirety, and Defendant’s omnibus motion (Dkt. 37) and objections to the Report and

Recommendation (Dkt. 66) are denied.

      SO ORDERED.




                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge

Dated: February 2, 2021
       Rochester, New York




                                          - 17 -
